 POLK BROTHERS CENTRAL APPLIANCE251WE WILL bargain collectively, upon request, with Lodge 1017 of District 64, Inter-national Association of Machinists, A, F. L., as the exclusive representative of all ourmechanics, bodymen, painters, helpers, janitor, motorcycle driver, and stock clerks,but excluding executives, office and clerical employees, guards, professional employees,and supervisors as defined in the Act. If an understanding is reached, we will embodysuch understanding in a signed agreement.WE WILL NOT, by refusing to bargain collectively, by unilaterally changing bargain-able terms or conditions of employment, or by bargaining directly and individually withemployees, or by any like or related action, interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor organizations,to join or assist Lodge 1017 of District 64. International Association of Machinists,A. F. L., or any other labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or to refrain from any and all such activi-ties,except to the extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the National Labor Relations Act.All our employees are free to become, remain, or refrain from becoming members of theabove-named union, or any other labor organization, except insofar as membership may belawfully required pursuant to Section 8 (a) (3) of the Act.CRUSE MOTORS, INC.Employer.Dated ................By..............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot bealtered,defaced, or coveredby any othermaterial.POLK BROTHERS CENTRAL APPLIANCE AND FURNITURECOMPANYandWAREHOUSE AND MAIL ORDER EMPLOY-EES UNION, LOCAL #743, INTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS, AFL, Petitioner. Case No. 13-RC-3113.June 1, 1953DECISION AND ORDERUpona petitionduly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Virginia M.McElroy, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toathree-memberpanel [MembersHouston,Styles,andPeterson ] .Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to representemployees of the Employer.105 NLRB No. 37. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.No question affecting commerce exists concerning therepresentation of employeesof the Employerwithin themeaning of Section9 (c) (1) andSection 2(6) and (7) of theAct, for the followingreasons:The Petitioner soughtin its petition to representonly theEmployer'sfurniture salesmen and, at the hearing herein,sought alternativelyto represent all the salesmen.The Inter-venor, RetailClerks International Association,Local 1515A,AFL, and the Employercontend thattheircontract,coveringall the salesmen and expiringJune 30, 1954,is a bar to thisproceeding.The Employeroperates 5 stores ina 2-blockarea, referredto as "Polk City," and 2branch stores,all in Chicago. The"Polk City"stores, each under a"floormanager,"and thebranch stores, each undera store manager,are closelysupervisedby the executiveofficersof the company, including6members of the Polk family and Vice-PresidentHellmann,the personnel manager.All hiringsand discharges are subjectto the approval of this topmanagement,and all personnelrecords are maintained in the centraloffice.All the salesmenwork the samehours and receive thesame employment bene-fits.Althoughseparate meetings for furniture and appliancesalesmen'are held in various stores when the need arises, thesalesmen meet togetherevery 2 or3 weeks in general salesmeetings.At the 2 branchstores, the salesmen"have the runof the store and are thereto sellall the productsof the store,"includingappliancesand furniture.2 Like the otheremployees,who are representedby otherunions, the salesmen have beenin thepast and are currently representedon a companywidebasis.Because ofthe closelyintegrated operation of the 7stores located in the samecity, the salesmen's similar work-ing conditionsand communityof interest,and the history ofbargaining,3we find thata companywide unit of salesmen, asurged alternatively by the Petitionerat the hearing,is appro-priate.However, as we find no basis for establishing a separateunit of furnituresalesmen, otherthan thatof extent of organi-zation, which is precluded by Section 9 (c) (5) of the Act, wefind that such a unitis inappropriate.We next considerthe contract-bar question.The Employerand the Intervenorexecuted a 2-year contracton July 1, 1952,coveringall the salesmen.Although this contractcontained aunion-shop provision,the Intervenor was not then in com-pliance as requiredby Section8 (a) (3) ofthe Act. The contractwas therefore no bar to thepetitionwhichwasfiled on Decem-ber 2, 1952,herein.But on December 8 the parties to the con-tract entered into a supplemental agreement, nullifying theunion-securityprovisionuntil the Intervenorreceived noticeiAs 95 percent of theEmployer's sales consist of household appliances,the appliance sales-men greatly outnumber the furniture salesmen.2 Furniture is sold only at the 2 branch stores, and at 3 of the 5 "Polk City" stores.3 The Employerfirst recognized the Intervenor as the exclusive bargaining agent of thesalesmen on March 29, 1950. SQUARE D COMPANY253ofcompliance.Thisagreement effectively suspended theunion-shop provision,thereby legalizing the contract and makingit a bar as to any new petition.4As we have noted above,the unit of furniture salesmen soughtby the Petitioner in its December 2 petition is inappropriate,and the Petitioner did not seek to represent all the salesmenuntiltheFebruary 12 hearing.The Board has held in ananalogous situation,5where the amendment at the hearing"clearly claimed a unit larger and substantially differentfrom that sought in the original petition,"that a contract exe-cuted after the filing of the petition but before the amendmentwas a bar to the proceeding.Here, the alternative contentionat the hearing for a much larger,and substantially different,unit constitutes a new claim or petition,which we find to bebarred by the outstanding contract,assupplemented onDecember 8.Accordingly,we shall dismiss the petition.[The Board dismissedthe petition.]4Canada Dry Ginger Ale, Incorporated, 97 NLRB 597.The Intervenor came into compliance on December 22, 1952, and the union-security pro-vision thereafter lawfully went into effect.The reinstatement of the union-security provisionwas thus in conformity with the Act. Cf. Hughes- Vertin Lime Company, 104 NLRB 185.5American Suppliers,Incorporated,98 NLRB 692, 694.SQUARED COMPANYandUNITEDELECTRICAL, RADIO ANDMACHINE WORKERS OFAMERICA (UE), LOCAL 1421,INDEPENDENT.Cases Nos.21-CA-956 and 21-CA-1106.June 2, 1953DECISION AND ORDEROn March 25,1952, Trial Examiner David F. Doyle issuedhis IntermediateReport in the above-entitled proceeding,finding that the Respondent had not engaged in the unfair laborpractices alleged in the complaint,as set forth in the copy ofthe Intermediate Report attached hereto. Thereafter the GeneralCounsel and the charging Union filed exceptions to the Inter-mediate Report,with supporting briefs.The Respondent filedabrief in support of the Intermediate Report.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed.The Board hasconsidered the Intermediate Report, the exceptions and briefs,and entire record in the case, and to the extent not inconsistentwith the findings and conclusions made below,hereby adopts theTrial Examiner's findings,conclusions,and recommendations.1.The complaint in this case,as explicated by the GeneralCounsel's bill of particulars, alleges a number of violations ofSection 8(a) (5) of the Act, extending over a period starting inMarch 1950 and reaching to November 1951.Before issuance105 NLRB No. 25.